


CONSENT TO SUBLEASE
THIS CONSENT TO SUBLEASE (this “Consent”) is made as of the 12 day of April
2013, by and among THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN
THE CITY OF NEW YORK, a religious corporation, having an office at 75 Varick
Street, 2nd Floor, New York, New York 10013, as landlord (“Landlord”), ALOT,
INC., a Delaware corporation, having an office at 1111 Main Street, Suite 201,
Conway, AR 72032, as tenant (“Tenant”), and SHOPKEEP.COM, INC., a Delaware
corporation, having an office at 55 Broad Street, 9th Floor, New York, New York
10004, as subtenant (“Subtenant”).
W I T N E S S E T H :
WHEREAS, Landlord and Tenant’s predecessor-in-interest are parties to a lease
dated as of February 29, 2000 (the “Original Lease”), which Original Lease has
been amended by a (i) Lease Modification Agreement dated as of August 8, 2000
(the “First Amendment”) and (ii) Lease Modification and Extension Agreement
dated as of February 23, 2006 (the “Second Amendment”; the Original Lease, as
amended by the First Amendment and the Second Amendment, collectively, the
“Lease”), whereby Landlord leases to Tenant certain premises consisting of the
entire rentable area of the second (2nd) floor and a portion of the rentable
area of the first (1st) floor (consisting solely of access stairs to the second
floor) (collectively, the “Leased Premises”) in the building located at 143
Varick Street, New York, New York (the “Building”), as more particularly
depicted in the Lease, for a term expiring on January 31, 2016; and
WHEREAS, Tenant wishes to sublease the Leased Premises (in such capacity, the
“Sublet Premises”) to Subtenant and seeks Landlord’s consent to such proposed
sublease; and
WHEREAS, Landlord has agreed to consent to such subleasing by Tenant, subject to
and upon the terms and conditions more particularly set forth below;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.
Capitalized terms used in this Consent but not otherwise defined herein shall
have the meanings ascribed to them in the Lease.

2.
Landlord hereby consents to the Sublease, made by and between Tenant and
Subtenant, as of March _22, 2013 (the “Sublease”), whereby Tenant subleases the
Sublet Premises to Subtenant for a term expiring on or before January 30, 2016
(notwithstanding anything to the contrary contained in the Sublease). This
Consent shall not be construed as a consent by Landlord to, or as permitting,
any other or further subletting by either Tenant or Subtenant or any assignment
of the Lease or the Sublease, and no such further assignment or subletting shall
be made except in accordance with the terms and provisions of the Lease.




--------------------------------------------------------------------------------




3.
Nothing herein contained shall be construed to modify, waive, impair or affect
any of the covenants, agreements, terms, provisions or conditions contained in
the Lease (except as may be otherwise herein expressly provided), or to waive
any breach of Tenant in the due keeping, observance or performance thereof, or
any rights of Landlord against any person, firm, partnership, association or
corporation liable or responsible for the performance thereof, or to enlarge or
increase Landlord’s obligations under the Lease, and all of the terms,
covenants, agreements, provisions and conditions of the Lease are hereby
ratified and affirmed to be in full force and effect, including, without
limitation, Article 11 of the Original Lease (as amended by Paragraph 12 of the
Second Amendment) and Article 16 of the Original Lease.

4.
Tenant shall be and remain liable and responsible for the due keeping,
performance and observance throughout the term of the Lease of all of the
covenants, agreements, terms, provisions and conditions therein set forth on the
part of Tenant to be kept, performed and observed and for the payment of fixed
rent, additional rent and all other sums now and/or hereafter becoming payable
thereunder, expressly including as such, but not limited to, additional rent,
adjustments of rent and any and all charges for additional electric energy,
property, material, labor, utility or other similar or dissimilar services or
materials supplied, furnished or rendered by Landlord in, to or in connection
with the Leased Premises or any part thereof, whether for or at the request of
Tenant or Subtenant.

5.
The Sublease shall be subject and subordinate at all times to the Lease, to all
matters to which the Lease is or shall be subject and subordinate, and to all of
the covenants, agreements, terms, provisions and conditions of the Lease and of
this Consent, and Subtenant shall not do, permit or suffer anything to be done
in, or in connection with Subtenant’s use or occupancy of, the Sublet Premises
which would violate any of said covenants, terms, provisions and conditions.

6.
The Sublet Premises shall be used by Subtenant only as is expressly permitted
under the Lease. Subtenant represents and warrants to Landlord that Subtenant
will comply with all restrictions on and provisions regarding use contained in
the Lease.

7.
Tenant expressly authorizes Subtenant, and Subtenant agrees that upon notice
from Landlord that an Event of Default has occurred under the Lease, Subtenant
shall pay directly to Landlord all rent and other sums due and payable by
Subtenant under the Sublease. Notwithstanding any such payment by Subtenant
directly to Landlord, if Landlord shall exercise its rights to terminate the
Lease, then upon termination of the Lease, the term of the Sublease shall
simultaneously and automatically terminate with the term of the Lease and
Subtenant shall vacate and surrender the Sublet Premises in the condition
required under the Lease on or before the earlier of (i) January 30, 2016 and
(ii) the termination date of the Lease. Any act or omission by Subtenant which,
if performed by Tenant and not cured within any applicable period of notice and
cure, would constitute an Event of Default under the Lease,


2

--------------------------------------------------------------------------------




shall also constitute an event of default or immediate and automatic default
under the Sublease.
8.
Upon the expiration or sooner termination of the Lease, or in the case of a
surrender of the Lease by Tenant to Landlord, the Sublease and the term and
estate thereby granted shall, at Landlord’s election, expire and come to an end
as of the effective date of such expiration, termination or surrender, and
Tenant and Subtenant shall vacate the Sublet Premises on or before such date and
surrender the same in the condition required under the Lease. In the case of the
failure of Subtenant to so vacate, Landlord shall be entitled to all of the
rights and remedies which are available to a landlord against a tenant holding
over after the expiration of a term, in addition to the rights and remedies
which are available to Landlord pursuant to the Lease in the event Tenant holds
over after the expiration or sooner termination of the Lease.

9.
In the event of any termination of the Lease, or the re-entry or dispossession
of Tenant by Landlord under the Lease, and in the event Landlord does not elect
to have the term and estate granted by the Sublease simultaneously expire and
terminate, Landlord shall succeed to all of the right, title and interest of
Tenant, as sublessor, in, to and under the Sublease, and Subtenant, at
Landlord’s option, shall attorn to Landlord as its sublessor pursuant to the
then executory provisions of the Sublease for the remaining term thereof, except
that Landlord shall not be (i) liable for any previous act or omission of Tenant
under the Sublease, (ii) subject to any credit, offset, claim, counterclaim,
demand or defense which may have accrued to Subtenant or which Subtenant may
have against Tenant, (iii) bound by any modification to the Sublease not
consented to in writing by Landlord, (iv) bound by any prepayment of rent under
the Sublease more than one month in advance, (v) required to account for or
return any security deposit of Subtenant unless actually delivered by Tenant to
Landlord and the Subtenant would be entitled to the return thereof pursuant to
the terms of the Sublease and this Consent, and (vi) bound by any obligation to
make any payment to Subtenant or perform any work in the Sublet Premises.

10.
In the event of the violation or breach by Tenant or Subtenant of any of the
covenants, agreements, terms, provisions, conditions, representations or
warranties hereof, Landlord may give written notice thereof to Tenant at the
address set forth in this Consent and to Subtenant at the Sublet Premises (such
notices to be delivered by certified mail, return receipt requested, or by
nationally recognized overnight courier, with signature required upon delivery)
and, if such violation or breach shall not have been cured (i) within the time
specified in the Lease for the cure of the same type of default or (ii) in the
event of a default under this Consent which is not otherwise a default under the
Lease, within such reasonable time as Landlord may provide in such notice, then
in addition to any other rights or remedies available to Landlord at law or in
equity, Landlord may deem such violation or breach to be an Event of Default
under the Lease and may pursue any and all remedies available to Landlord under
the Lease as a result thereof. Mention in this Consent of any particular remedy
shall not preclude Landlord from any other remedy at law or in equity.


3

--------------------------------------------------------------------------------




11.
Notwithstanding anything to the contrary set forth in the Lease or the Sublease,
no alterations, additions (electrical, mechanical or otherwise) or physical
changes shall be made in or to the Sublet Premises, or any part thereof, nor
shall any Subtenant signage be installed in the Sublet Premises or elsewhere,
without Landlord’s prior written consent in each instance in accordance with the
Lease (provided, however, that Subtenant shall not have the right to install any
signage outside the Sublet Premises other than one (1) sign on the exterior of
the Building of the same size and type, and in the same location, as that
currently installed by Tenant on the exterior of the Building, subject to
compliance with all applicable laws at Subtenant’s expense, and to Landlord’s
reasonable approval of the design and content of such sign). For the avoidance
of doubt, Subtenant shall have the right to install one (1) sign in the elevator
lobby of the Sublet Premises, subject to compliance with all applicable laws at
Subtenant’s expense, and to Landlord’s reasonable approval of the design and
content of such sign. In the event Landlord shall consent thereto, all such
alterations, additions or physical changes, and any such signage, shall be in
compliance with the terms and conditions of the Lease and the standards
established by Landlord for the Building. Any exterior sign permitted to be
installed by or on behalf of Subtenant shall be installed and maintained at
Subtenant’s sole cost and expense, and Subtenant, at its sole cost and expense,
upon the expiration or earlier termination of the Sublease, shall remove such
exterior sign from the Building and repair and restore any damage caused
thereby.

12.
Each of Tenant and Subtenant represents and warrants that attached hereto as
Exhibit A is a true, correct and complete fully executed copy of the Sublease
and all other documents (if any) constituting the agreement between Tenant and
Subtenant with respect to the Sublease and/or the Sublet Premises. Tenant and
Subtenant agree (i) that Landlord is not party to the Sublease (or any such
ancillary document) and is not bound by the provisions thereof, (ii) that the
Sublease shall not be modified, supplemented or amended in any way except with
the prior written consent of Landlord, and Landlord shall not be bound by any
modification, supplement or amendment as to which Landlord has not given such
consent, and (iii) that neither the Sublease nor any document evidencing the
terms or existence thereof shall be recorded. Nothing herein contained shall be
construed as a consent to, or approval or satisfaction by Landlord of any of the
provisions of the Sublease, but merely as a consent to the act of subletting by
Tenant to Subtenant upon the terms and conditions herein set forth. Without
limiting the foregoing, nothing contained in the Sublease shall require Landlord
to make any payment directly to Subtenant which Landlord is otherwise required
to make to Tenant pursuant to the terms of the Lease.

13.
As between the parties hereto, in the event of any conflict between the terms
and conditions of (i) the Lease or this Consent and (ii) the Sublease, the terms
and conditions of the Lease or this Consent shall govern and control, unaffected
by the provisions of the Sublease. In the event of any conflict between the
terms and conditions of the Lease and this Consent, the terms and conditions of
this Consent shall govern and control.


4

--------------------------------------------------------------------------------




14.
Subtenant covenants and agrees to maintain the insurance required to be
maintained under the Sublease, naming Landlord as an additional insured under
all such policies of insurance, which policies shall be endorsed to provide that
the full amount of a claim will be paid thereunder notwithstanding that such
claim is also covered by an insurance policy held by Tenant. Subtenant shall
provide Landlord with appropriate (a) certificates of insurance of such
insurance policies evidencing the coverages required to be maintained hereby and
(b) endorsements to such policies evidencing the naming of Landlord as an
additional insured and the foregoing waiver of subrogation, in each case in form
and substance satisfactory to Landlord.

15.
Tenant and Subtenant agree that Landlord is not responsible for the payment of
any commissions or fees in connection with the Sublease and each of Tenant and
Subtenant hereby jointly and severally agrees to indemnify and hold Landlord
harmless from and against any claims, liability, losses or expenses, including
reasonable attorneys’ fees and disbursements, that may be asserted against or
incurred by Landlord in connection with any claims for a commission by any
broker or agent in connection with this transaction. Further, if Subtenant shall
attorn to Landlord pursuant to Paragraph 9 hereof and become a direct tenant of
Landlord, then Landlord shall not be responsible for the payment of any
commissions or fees in connection therewith and each of Tenant and Subtenant
hereby jointly and severally agrees to indemnify and hold Landlord harmless from
and against any claims, liability, losses or expenses, including reasonable
attorneys’ fees and disbursements, that may be asserted against or incurred by
Landlord in connection with any claims for a commission by any broker or agent
in connection with such direct tenancy.

16.
Tenant agrees that Tenant shall pay all amounts due to Landlord in connection
with the Sublease pursuant to Article Seventeen of the Lease, including, without
limitation, Landlord’s legal fees for the review of the Sublease and preparation
of this Consent in the amount of $2,500.00 (the “Consent Fee”). Such Consent Fee
shall be payable by check to “The Rector, Church-Wardens and Vestrymen of
Trinity Church in the City of New York”, which shall be delivered to Landlord
concurrently with the execution and delivery of this Consent by Tenant.

17.
As of the date hereof, (a) Tenant certifies to Landlord that to the best of
Tenant’s knowledge, (i) Landlord is not in default under the terms and
conditions of the Lease and Tenant is not entitled to any credits or offsets
against the rent due thereunder, and (ii) no event has occurred which would
constitute a default under the Lease, either upon service of notice or the
passage of time; and (b) Landlord certifies to Tenant and Subtenant that (i)
there are no outstanding defaults by Tenant under the terms and conditions of
the Lease for which Landlord has issued a default notice and, to Landlord’s
knowledge, there are no other defaults by Tenant under the terms and conditions
of the Lease, and (ii) the Lease is currently in full force and effect.


5

--------------------------------------------------------------------------------




18.
The provisions of this Consent shall be governed by and construed solely in
accordance with the internal laws of the State of New York, without giving
effect to the principles of conflicts of laws.

19.
If any term or provision of this Consent or the application thereof to any
entity or individual in any circumstances shall be invalid or unenforceable to
any extent, the remainder of this Consent or the application of such term or
provision to the entities or individuals or in the circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby. Each term and provision of this Consent shall be valid and be enforced
to the fullest extent permitted by law.

20.
All of the representations, warranties and provisions of this Consent shall
survive the expiration or sooner termination of the Lease and the Sublease.

21.
Neither this Consent nor any provision hereof may be modified, changed, waived
or terminated orally, but only by an instrument in writing, signed by the party
against whom enforcement of the modification, change, waiver or termination is
sought.

22.
Except to the extent otherwise expressly provided for herein, all notices,
demands, consents and approvals given under this Consent shall be in writing and
shall be deemed to have been sufficiently given or served when presented
personally (with receipt acknowledged), delivered to an overnight courier
service with guaranteed next business day delivery (with receipt acknowledged)
or, if deposited in the mail, postage prepaid, certified or registered, return
receipt request, addressed to the parties hereto at their respective addresses
set forth in the Lease and the Sublease upon the actual receipt or refusal. Any
party may change its address by notice to all parties.

23.
This Consent may be executed in any number of counterparts, each of which shall
constitute an original, but all of which, taken together, shall constitute but
one and the same instrument. Any executed counterpart of this Consent
transmitted by facsimile, email or other electronic transmission shall be deemed
an original counterpart and shall be as effective as an original counterpart of
this Consent and shall be legally binding upon the parties hereto to the same
extent as delivery of an original counterpart.

*    *    *
[Remainder of Page Intentionally Left Blank; Signature Page Follows.]







6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent has been executed by each of the parties hereto
as of the date first set forth above.
LANDLORD:
THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF NEW
YORK
By: _/s/ Jason Pizer __________
    Name:    Jason Pizer
    Title:    Executive Vice President
TENANT:
ALOT, INC.
By: _/s/ John Pisaris___________
    Name: John Pisaris
    Title: Secretary
SUBTENANT:
SHOPKEEP.COM, INC.
By: _/s/ David Olk __________
    Name: David Olk
    Title: Chief Operating Officer



--------------------------------------------------------------------------------






TENANT ACKNOWLEDGEMENT:
STATE OF NEW YORK         )
) ss.:
COUNTY OF NEW YORK        )
On this _8 day of _April____, 2013, before me, the undersigned, a Notary Public
in and for said State, personally appeared__John Pisaris___, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.
_/s/ Crystal Boynton______________________
Notary Public
My commission expires:    10/23/15    
SUBTENANT ACKNOWLEDGEMENT:
STATE OF NEW YORK        )
) ss.:
COUNTY OF NEW YORK        )
On this _5th day of ___April____, 2013, before me, the undersigned, a Notary
Public in and for said State, personally appeared _David Olk______, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
_/s/ Hitlall Hitlall ______________________
Notary Public
My commission expires:    April 8, 2014    



